Citation Nr: 1419207	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, November 1974 to November 1977, and from June 1981 to February 1984, with additional active duty for training service.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO).

In May 2011, the Board issued a decision which denied the Veteran's claims herein. Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2011, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.  In September 2012 the Board remanded for additional development.  In June 2013, the Board remanded the case a second time for additional development.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus and gastroesophageal reflux disease are raised by January 2014 correspondence from the Veteran, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's current left knee disorder is related to his military service or to any incident therein. 

2.  The evidence of record does not show that the Veteran's psychiatric disorder is related to his military service or to any incident therein.



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  A psychiatric disorder was not incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran's was provided notice the requisite notice in correspondence dated July 2008, September 2008, and September 2010.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated several times, most recently in December 2013.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The Board has previously remanded the Veteran's case in September 2012 and June 2013.  Each of the remands was required to obtain additional medical records including VA Hospital records, Service Department Hospital Records and records 

from the Social Security Administration (SSA).  VA also obtained additional medical opinions with respect to the claims for service connection.  After the last remand, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained.  All of the remands also required examination of the Veteran and medical opinions.  

VA has obtained available service treatment records; private treatment records; VA medical records; SSA records; multiple VA examination reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded several VA examinations in conjunction with his claims for service connection which are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection 

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases, including psychoses and arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 

§§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Left Knee Disorder 

In a September 1972 service treatment report, the Veteran complained of pain in the knees when running.  On examination, the knees were not swollen.  An April 1975 service treatment record reflects that the Veteran injured his left knee injury when he stepped into a truck.  X-ray examination of the left knee was negative.  On his November 1977 separation examination, the Veteran answered in the positive for swollen or painful joints, and "trick" or locked knee.  However, no musculoskeletal abnormalities were noted on examination. 

In September 2008, the Veteran submitted a written statement which made assertions with respect to his claim for service connection for a knee disability.  He stated "June 8, 1976 - U.S. Army Health Clinic Fort Buchanan.  Also at VA H[ospital] on 6-5-76 at this time I have some x-ray or [magnetic resonance imaging] done I don't have the results."  Review of all of the service treatment records from the June 1976 clearly show that evaluation and treatment was conducted for a respiratory infection.  The June 8, 1976 service treatment record is a chest x-ray report related to the Veteran's respiratory symptoms.  A June 1976 VA treatment record was also obtained and reveals that the Veteran sought treatment for complaints of chest pain which was evaluated as possibly being pneumonia.  The 1976 VA and service department records have been obtained.  While the Veteran asserts that these records reveal treatment for a left knee disability, they do not.  Rather, they show treatment for a respiratory infection with chest x-ray examination conducted at that time.  

On a September 1978 physical examination, the Veteran answered in the negative for any swollen or painful joints, and "trick" or locked knee.  No musculoskeletal abnormalities were noted on examination.  In a March 1979 service treatment 

report, the Veteran reported that he injured his right knee.  The assessment was knee pain not compatible with torn cartilage or ligament and pain in the left tibial tubercle.  A February 1980 physical examination report is negative for any musculoskeletal abnormalities. 

A September 2003 orthopedic treatment report stated that the Veteran sustained a muscular injury in the left knee from a fall when he slipped on the patio of his house on August 29, 2003.  Following a magnetic resonance imaging (MRI) of the left knee, the diagnosis was left knee derangement, suspected meniscal tear. 

The Veteran underwent a VA general medical examination in August 2008.  The Veteran reported that the onset of his osteoarthrosis involving his knee was in 2003 when he sustained a torsion trauma to his left knee that promptly became painful and swollen.  He stated that a private orthopedist performed an arthrocentesis to remove fluid from the knee and the MRI showed meniscus damage at that time.  On the examination, the Veteran stated that the pain improved but still was intermittent.  The diagnosis was osteoarthritis of the knees with detachment of the posterior horn of the left medial meniscus as shown by a November 2003 MRI and demineralization of the left patella and suprapatellar effusion as shown by an August 2008 x-ray. 

An October 2008 VA MRI of the left knee revealed small knee effusion, findings noted as suspicious for a small lateral meniscus anterior horn tear extending to the interior articular surface, small medial meniscus anterior horn parameniscal cyst, and medial patellar face cartilage fissuring. 

A November 2008 VA treatment record noted that the Veteran had a left knee trauma with bloody effusion and was unable to bear weight on the knee.  Following MRI examination of the left knee, the impression was medullary bone edema involving predominantly the central and lateral aspect of the femoral condyle, probably related to a previous trauma. Findings also indicated a probable peripheral detachment of the posterior horn of the medial meniscus. 

In a November 2008 private treatment report, the Veteran reported left knee pain for several years, secondary to degenerative joint disease and a meniscal tear. 

Thereafter, the Veteran was afforded a VA joint examination in March 2009.  The VA examiner stated that the Veteran's claims file was reviewed. The Veteran reported that the onset of his joint and knee condition was around 1976.  He alleged that during military service, he injured his left knee while trying to get into a truck.  He stated that he had no pain or complaints until 1980, when his left knee started to hurt, for which he sought no medical treatment.  The Veteran reported working in handcraft and general construction after separation from service.  He also reported reinjuring his left knee for which a private orthopedist recommended arthrocentesis and physical therapy.  

Following a physical examination and diagnostic tests, the diagnosis was left knee lateral meniscus tear.  The examiner reviewed the Veteran's service treatment records reflecting in-service treatment for left knee pain in April 1975 and his current VA treatment records showing ongoing treatment for left knee pain related to early degenerative disease and lateral meniscus tear.  The examiner also reviewed the September 2003 record from a private orthopedic surgeon who described "a muscular lesion at the left knee due to slipped down at the home on Aug. 29, 2003."  The examiner opined that there was evidence in the private record that the Veteran's current left knee condition was related to a fall that happened on August 29, 2003 at home.  The examiner also stated that after reviewing the medical records, the Veteran had left knee pain reported during service but it resolved with proper medical care provided during that time. 

SSA disability records indicate a current disability of osteoarthritis.  This determination was made based upon a disability evaluation and based upon the medical records from 2003 showing an injury to the left knee at that time.  

After reviewing the evidence of record, the Board finds that the Veteran's current left knee disorder is not shown to be related to military service.  There is a current 

diagnosis of osteoarthritis of the left knee with meniscus tear.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, there is no evidence of a diagnosis of arthritis of the left knee during service or within a year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records show his complaint of knee pain with running, and a left knee injury while stepping into a truck in April 1975.  Although the Veteran noted swollen or painful joints, and "trick" or locked knee on the November 1977 report of history, the physical examinations in November 1977, September 1978, and February 1980 showed no abnormal findings of the left knee. 

The Board considered the Veteran's statements regarding continuity of his left knee symptomatology since military service.  The Veteran's contentions regarding multiple in-service knee injuries and continuing left knee pain, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, his statements regarding the onset of his current left knee disorder are not consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Prior to filing his present claim of service connection for a left knee disorder, on the August 2008 VA general medical examination, the Veteran reported the onset of his left knee condition was in 2003 when he sustained a trauma to the knee and felt pain and swelling in the knee.  In fact, the September 2003 private orthopedic treatment report reflects that the Veteran sustained a muscular injury in the left knee from a fall when he slipped on the patio of his house in August 29, 2003.  In the November 2008 private treatment report, the Veteran also reported left knee pain for several years, which indicates the onset of the left knee pain was around the time of the reported slip and fall injury at home in August 2003.  However, on the March 2009 VA joint examination conducted in 

connection with his service connection claim for the left knee condition, the Veteran alleged that the onset of his knee condition was around 1976 during his military service when he injured his left knee while trying to get into a truck. He further stated that he had no pain or complaints until 1980 when his left knee started to hurt.  The Board therefore finds the Veteran's statements as to the onset of the current left knee disorder are inconsistent and therefore not credible.  Id.  Moreover, there is no documentation of any knee problem after the Veteran's military discharge for approximately 20 years until he injured his left knee in the August 2003 slip and fall injury at home and sustained meniscus damage as shown by the September 2003 private medical record.  

Furthermore, the competent evidence of record does not relate the Veteran's current left knee disorder to his military service or the treatment for left knee pain in service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  To extent that the Veteran contends that his current left knee disorder was caused by military service, the Board finds that these statements as to medical causation are not credible in light of the other evidence of record.  The only medical opinion of record as to whether the Veteran's current left knee disorder is related to his active service is negative to his claim.  The March 2009 VA examiner rendered a diagnosis of left knee lateral meniscus tear, and opined that the September 2003 private medical record demonstrated that the Veteran's current left knee condition was related to the fall that happened on August 29, 2003 at home.  While the examiner also considered the Veteran's documented left knee pain in service, the examiner opined that the in-service condition resolved with medical care provided during that time.  The March 2009 VA examiner considered the Veteran's reported history and medical records, and conducted a physical examination and tests.  As the examiner offered a rationale that was based on a complete review of the Veteran's claims file and consistent with the other evidence of record, the Board accords the March 2009 VA medical opinion a significant probative value on the issue of medical causation. 

Upon review and consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a left knee disorder is not warranted.

Psychiatric Disorder 

A February 1973 service treatment report noted a diagnosis of psychotic depression.  However, subsequent records from the Fort Campbell Hospital reveal that upon further evaluation the correct diagnosis was reactive depressive neurosis due to the Veteran's separation from his family and his Puerto Rican culture.  

In a September 1975 service treatment report, the Veteran complained of nervousness for about a month and problems at work.  The assessment was anxiety.  On his November 1977 separation examination, the Veteran answered in the positive for depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  However, no psychiatric abnormalities were noted on the clinical examination. 

On a September 1978 physical examination, the Veteran answered in the negative for depression or excessive worry, or nervous trouble of any sort.  No psychiatric abnormalities were noted on examination.  A February 1980 clinical examination report is negative for any psychiatric abnormalities. 

In a January 2000 VA treatment report, the treating physician noted an assessment that the Veteran's depressive disorder had remitted with the use of antidepressants. 

VA treatment records, dated from May 2008 to June 2009, reflect that the Veteran was treated for depressive and hypomanic symptoms, and sporadic use of alcohol. The Veteran reported sadness, anxiety, impulsivity, memory problems, poor 

concentration, lack of energy, and loss of interest in daily activities.  Bipolar disorder, type II, and alcohol dependence in early remission were consistently diagnosed. 

The Veteran underwent a VA general medical examination in August 2008.  With respect to the Veteran's psychiatric history, the Veteran reported a history of depression and sleep impairment.  A diagnosis of bipolar disorder and alcohol dependence was noted, for which the Veteran had been followed by a VA psychiatrist at the substance abuse clinic. 

The Veteran underwent a VA psychiatric examination in October 2008.  The VA examiner stated that the Veteran's medical records were reviewed.  The examiner stated that after interviewing the Veteran, he was found to have depressive condition and alcohol dependence in early remission.  The examiner also stated that these two disorders were independent and not related.  The examiner explained that although alcohol is depressive substance, the Veteran was in abstinence for the previous three months.  The Veteran reported irritability, poor impulse control, social and occupational dysfunction, unemployability, depressed mood, and sobriety since three months ago.  He reported that the symptoms were present since 2003, daily and severe.  The diagnosis was recurrent moderate major depression and alcohol dependence in early remission. 

In a June 2009 addendum, the October 2008 VA examiner opined that the Veteran's military service was not the cause of the Veteran's mental disorder.  The examiner noted that the Veteran's claims file was reviewed for this opinion.  In support of this opinion, the examiner stated that "alcohol is a well-known, studied, and potent psychoactive substance. Alcohol influence in mood, behavior, social and occupational dysfunction has been [e]stablished in medical literature. [The] Veteran admitted long and chronic use of alcohol since adolescence.  It is my opinion that [the] Veteran's mental condition is associate[d] or aggravates with alcohol dependence, rather than military service."  

A VA psychiatrist reviewed the evidence of record and provided medical opinions dated October 2012 and December 2013.  These medical opinions stated that the mental disorders major depressive disorder and bipolar disorder, which were diagnosed during service, were not the result of the Veteran's military service and were unrelated to the mental conditions diagnosed during service; the disorders diagnosed during service were specifically identified by the examiner as being acute and transitory and resulting in no residual disability.  

With respect to the Veteran's claim of service connection for a psychiatric disorder, the medical evidence of record shows current diagnoses of psychiatric disorders, to include recurrent major depression, alcohol dependence in early remission, anxiety, depression, and bipolar disorder, type II.  See Degmetich, 104 F.3d at 1333.  While the Veteran's service treatment records reflect that he was treated for psychotic depression, this diagnosis was revised after further evaluation to reactive depressive neurosis due to the Veteran's separation from his family and his Puerto Rican culture, and anxiety while in service, no continuity of symptomatology is shown in this case with regard to the Veteran's current psychiatric disorders.  Post-service records fail to document any complaints of or treatment for any psychiatric disorder for more than 15 years after his discharge from service.  After separation from service, the first evidence of record showing a complaint of a psychiatric disorder was the January 2000 VA treatment report noting the Veteran's depressive symptoms.  More importantly, the Veteran reported during the October 2008 VA mental examination that his psychiatric symptoms were present since 2003. 

Furthermore, the medical evidence of record does not relate the Veteran's current psychiatric disorders to his military service.  Based on a complete review of the record, the VA medical opinions dated October 2008, June 2009, October 2012, and December 2013 indicate that the current psychiatric disorders were unrelated to the Veteran's military service.  These opinions were rendered by medical professionals who are competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, as well as his private and VA treatment records. 

As discussed earlier, the opinion is adequate as the VA examiner explained the basis for the opinions. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

To the extent that the Veteran has a current diagnosis of alcohol dependence, the law states that "no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110 (emphasis added).  

Upon review and consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder.  As the preponderance of the evidence is against the Veteran's claim, the doctrine of reasonable doubt is not for application, and service connection for a psychiatric disorder is not warranted.  Gilbert, 1 Vet. App. at 54. 


ORDER

Service connection for a left knee disorder is denied.

Service connection for a psychiatric disorder is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


